NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN C. HAN,                                   No. 19-16073

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00277-HG-KJM

 v.
                                                MEMORANDUM*
YANGRAI CHO,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Karen C. Han appeals pro se the district court’s judgment dismissing her

diversity action alleging fraud and civil conspiracy claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for lack of personal

jurisdiction. CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011). We affirm.

       The district court properly dismissed Han’s action for lack of personal

jurisdiction because Han failed to allege facts sufficient to establish that defendant

Cho had continuous and systematic contacts with Hawaii to establish general

personal jurisdiction, or sufficient minimum contacts with Hawaii to provide the

court with specific personal jurisdiction over Cho. See CollegeSource, Inc., 653
F.3d at 1074-76 (discussing requirements for general and specific personal

jurisdiction).

       The district court did not abuse its discretion in denying Han’s motion for

reconsideration because Han failed to establish any basis for relief. See Sch. Dist.

No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for reconsideration under Federal

Rule of Civil Procedure 59(e)).

       The district court did not abuse its discretion in denying Han’s request for

jurisdictional discovery because Han failed to demonstrate that the requested

discovery would have yielded “jurisdictionally relevant facts.” Boschetto v.

Hansing, 529 F.3d 1011, 1020 (9th Cir. 2008) (setting forth standard of review and

explaining that the denial of a request for jurisdictional discovery “based on little

more than a hunch that it might yield jurisdictionally relevant facts [is] not an

abuse of discretion”).


                                           2                                     19-16073
      The district court did not abuse its discretion by dismissing Han’s complaint

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that a district court may deny leave

to amend if amendment would be futile).

      AFFIRMED.




                                          3                                   19-16073